Citation Nr: 1721154	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for flat feet.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to September 1973.

This matter comes before the Board of Veterans Appeals (Board) from a July 2010 rating decision of the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a bilateral knee condition, hearing loss, and flat feet.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a substantive appeal (VA Form 9) received in August 2013, the Veteran checked a box indicating he did not want a Board hearing, and he also checked another box indicating he did want a Board hearing at the RO.  There was no clarification of this request until in a Written Brief Presentation dated in December 2016, the Veteran's representative indicated that on the Form 9 submitted in August 2013, the Veteran indicated he wanted a BVA hearing at a local office.  The representative noted there was no indication this hearing has been conducted, nor was there any indication that the Veteran cancelled the request.  The representative requested that the case be remanded so the Veteran could be scheduled for a travel board hearing at the RO.  In light of the foregoing, these matters must be remanded in order to schedule the Veteran for a hearing.  See 38 C.F.R. § 20.702(e) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing at the RO, before a Veterans Law Judge.  Notice of such hearing should be mailed to the Veteran at his current mailing address.  The case should then be processed in accordance with established appellate practices.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




